Citation Nr: 1827903	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-44 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1980 to March 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for a bilateral knee disability.  In October 2017 a Travel Board hearing was held before the undersigned; a transcript is in the record.


FINDINGS OF FACT

1.  A December 1980 rating decision (from which the Veteran initiated, but did not perfect an appeal) considered additional evidence received and continued a denial of service connection for a bilateral knee disability on the basis that such disability pre-existed, and was not aggravated beyond the natural progression by, the Veteran's active service.

2.  Evidence received since the December 1980 rating decision suggests the Veteran's bilateral knee disability worsened significantly during service; relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability; and raises a reasonable possibility of substantiating such claim.

3.  It is reasonably shown that the Veteran's bilateral knee disability increased in severity beyond any natural progression during his active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a bilateral knee disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  On de novo consideration, service connection for a bilateral knee disability is warranted.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C. 
§ 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  CAVC interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran is considered to have been in sound condition except as to defects, infirmities, or disorders noted at entrance OR where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service.  If it is found by clear and unmistakable evidence that the defect, infirmity, or disorder pre-existed service, then the veteran is entitled to a presumption of aggravation that is overcome only by a showing of clear and unmistakable evidence that such disability was not aggravated by service beyond the natural progression of the disease.  See 38 U.S.C. § 1153, 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  The Board has an obligation to provide reasons and bases supporting its decision, but there is no need to discuss in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the relevant evidence is summarized, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

New and Material Evidence

Service connection for a bilateral knee disability was previously denied on the basis that such disability pre-existed service and was not aggravated beyond the natural progression.  Accordingly, for evidence to relate to an unestablished fact necessary to substantiate the claim, and be new and material, it would have to show that the Veteran's bilateral knee disability either did not pre-exist service or pre-existed service but was aggravated beyond the natural progression by service.  Evidence of record at the time of the December 1980 rating decision included the Veteran's service treatment records (STRs). medical records pre-dating the Veteran's service showing treatment of patella chondromalacia, and records from the Veteran's April 1980 bilateral knee surgical procedure.  In October 1980 correspondence the Veteran's private physician had opined that the Veteran's "severe physical activity" aggravated his problem [knee].  The  December 1980 rating decision considered such evidence and confirmed the denial of service connection for a bilateral knee disability.  

Evidence received since the December 1980 rating decision includes a buddy statement which describes the status of the Veteran's knee disability prior to service, and recounts the Veteran's experiences with physical fitness tests in service and strenuous efforst to make weight, and the Veteran's own hearing testimony describing increased knee symptomatology during service.  Such evidence pertaining to worsening of the knee disability during service directly addresses the basis for the prior denial of this claim; pertains to an unestablished fact necessary to substantiate the claim; and considering that the Veteran reported knee complaints in service, was medically discharged from service because of his knees, and underwent surgical procedures on both his knees very soon after discharge from service, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the additional evidence received is both new and material and that the claim of service connection for a bilateral knee disability may be reopened.  

Service Connection for a Bilateral Knee Disability on De Novo review

The RO had also reopened the claim (continuing the denial), and (given the disposition herein) the Veteran clearly is not prejudiced by the Board's proceeding with de novo consideration without returning the matter to the RO upon reopening. A February 1977 medical record noted the Veteran's complaints of knee pain.  Examination showed crepitation, but no swelling.  The impression was chondromalacia patella.  A June 1977 treatment record notes complaints of some knee pain accompanied by a snapping or clicking sensation in the knees (mainly the left).  Recommended treatment included an elastic wrap, Aspirin, and avoiding knee bends.

On January 1980 examination for enlistment the Veteran's lower extremities were normal on clinical evaluation.  "Mild leg cramps" were noted.  In a report of medical history at the time the Veteran endorsed having cramps in the legs, but not swollen or painful joints.  In February a 1980 report of medical history (in conjunction with an examination for submarine service) the Veteran stated that he was in good health but noted that he had experienced swollen or painful joints and had consulted an orthopedic surgeon approximately four years prior.  

A March 4, 1980 STR notes a history of bilateral knee pain for ten years with the current episode of pain having lasted five weeks (from the beginning of bootcamp).  The impression was chondromalacia.  A March 10, 1980 STR notes his complaints of bilateral knee pain and chondromalacia.  Examination found tenderness over both patellae, suggesting chondromalacia.  It was noted that the Veteran was not fit for duty.  A March 20, 1980 Medical Board report diagnosed chondromalacia of the patella, and the Veteran was discharged as "enlisted in error (failure to meet enlistment physical standards)."

An early April 1980 private treatment record notes that the Veteran was discharged from service because of chondromalacia of the patellae.  The diagnosis was bilateral chondromalacia of the patella.  The physician recommended arthroscopy and bilateral shaving of the patellae.  Later in April 1980 the Veteran such procedures.  The diagnosis was chondromalacia of the patella which was moderate to severe in both knees.  

October 1980 correspondence from the Veteran's private physician notes that the Veteran had a history of knee problems since 1976, with chondromalacia of the patellae diagnosed in 1977, and was later accepted into the Navy.  The physician opined that bootcamp aggravated the knee problems resulting in his having to undergo surgical procedures.

On October 2014 VA examination the diagnoses were chondromalacia of the patella (existed prior to service) and osteoarthritis (2014).  The examiner noted a history of a right knee meniscectomy in 1990 and the left knee in 2003.  The examiner opined that the chondromalacia patella that existed prior to service was not aggravated beyond its natural progression.  

At the October 2017 Travel Board hearing the Veteran testified that his bilateral knee chondromalacia was aggravated by service.  He testified he underwent rigorous additional fitness requirement testing in an attempt to become a submariner, and as part of a weight loss regiment (with onset of knee pain as a result).  He stated he lead an active lifestyle prior to service, but began to have increasing knee problems in service, was discharged because of his knees, and had surgery 24 days after discharge from service.  

An October 2017 buddy statement states notes that the Veteran was employed in a restaurant washing dishes prior to service and did not have ongoing complaints of knee pain prior to service.  He noted that the Veteran had to undergo additional physical fitness tests in order to meet weight standards.  

While a chronic knee disability was not noted on the Veteran's service entrance examination, the pre-service records of diagnoses of, and treatment for, chondromalacia prior to service constitute clear and unmistakable evidence (which the veteran does not dispute) that a bilateral knee disability (chondromalacia patellae) pre-existed service.  The analysis turns to whether or not there is also clear and unmistakable evidence to rebut the presumption of aggravation (to which the Veteran is also entitled), i.e., clear and unmistakable evidence that during service the bilateral chondromalacia patellae was not aggravated beyond the natural progression.  

The record shows that on entry in service in January 1980 the Veteran was found fit for service.  After a short period of time in bootcamp, in the course of strenuous fitness testing to meet submarine service fitness standards and weight requirements (as suggested by service records, the buddy statement, and the Veteran's hearing testimony), both knees became symptomatic, remaining so to the point of requiring discharge and surgical intervention very soon (weeks) thereafter.  The level of knee disability present at discharge was clearly in excess of what was present (and not even noted) on service entrance examination.  While there is conflicting medical evidence regarding whether or not the Veteran's bilateral knee disability increased in severity beyond natural progression during service, none of the medical opinions are fully adequate (the private provider's opinion in support of the veteran's claim is conclusory, and the VA examiner's opinion does not cite to any literature supporting that "natural progression" of chondromalacia is such that knees meeting fitness standards for induction would have progressed to a status requiring discharge and surgical intervention (without intervening trauma such as from the rigors of basic training intensified to meet weight standards).  

The medical evidence in the record against the Veteran's claim simply does not amount to clear and unmistakable evidence that the Veteran's bilateral knee disability was not aggravated by his admittedly brief period of service.  

Resolving remaining doubt in the Veteran's favor, as required (see 38 U.S.C. § 5107; 38 C.F.R. § 3.102), the Board finds that the Veteran's bilateral knee disability was aggravated by his service, and that service connection for a bilateral knee disability is warranted.  


ORDER

The appeal to reopen a claim of service connection for a bilateral knee disability is granted; service connection for a bilateral knee disability is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


